                        Case 16-10971-LSS              Doc 2131       Filed 01/04/19        Page 1 of 4



                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF DELAWARE


         In re:                                                             Chapter 11

         VRG Liquidating, LLC, et al., 1                                    Case No. 16-10971 (LSS)

                                            Debtors.                        (Jointly Administered)



         SC Liquidating 2, LLC f/k/a Sport Chalet, LLC

                          Plaintiff,

                                   v.                                       Adv. Proc. No. See Exhibit A

         Defendants Listed on Exhibit A,

                          Defendant.



                            NOTICE OF AGENDA OF MATTERS SCHEDULED
                          FOR HEARING ON JANUARY 8, 2019 AT 10:00 A.M. (ET)

         RESOLVED MATTERS

         1.       Debtors’ Eighth Motion for an Order, Pursuant to Bankruptcy Rules 9006 and 9027,
                  Extending the Period Within Which the Debtors May Remove Actions Pursuant to 28
                  U.S.C. § 1452 [D.I. 2058; 11/6/18]

                  Related Documents:

                  A.      Certificate of No Objection [D.I. 2086; 11/26/18]

                  B.      Order, Pursuant to Bankruptcy Rules 9006 and 9027, Extending the Period Within
                          Which the Debtors May Remove Actions Pursuant to 28 U.S.C. § 1452 [D.I.
                          2088; 11/26/18]
         1
           The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
         VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC) (1295); VRF Liquidating, LLC (f/k/a Vestis Retail
         Financing, LLC) (9362); EMSOC Liquidating, LLC (f/k/a EMS Operating Company, LLC) (2061); VIH
         Liquidating, LLC (f/k/a Vestis IP Holdings, LLC) (2459); BS Liquidating, LLC (f/k/a Bob’s Stores, LLC) (4675);
         EMSA Liquidating, LLC (f/k/a EMS Acquisition LLC) (0322); SC Liquidating 2, LLC (f/k/a Sport Chalet, LLC)
         (0071); SCVS Liquidating, LLC (f/k/a Sport Chalet Value Services, LLC (7320); and SCTS Liquidating, LLC (f/k/a
         Sport Chalet Team Sales, LLC) (8015). The Debtors’ executive headquarters are located at 160 Corporate Court,
         Meriden, CT 06450.

01:24000707.1
                           Case 16-10971-LSS              Doc 2131         Filed 01/04/19        Page 2 of 4



                    Response Deadline:                  November 20, 2018 at 4:00 p.m. (ET)

                    Responses Received:                 None

                    Status:           An order has been entered by the Court. No hearing is required.

         2.         Debtors’ Second Omnibus Motion Pursuant to Fed. R. Bankr. P. 9019 for an Order
                    Approving Settlements [D.I. 20932; 11/30/18]

                    Related Documents:

                    A.        Notice of Filing of Exhibit Settlement Agreement Regarding Debtors’ Second
                              Omnibus Motion Pursuant to Fed. R. Bankr. P. 9019 for an Order Approving
                              Settlements [D.I. 20982; 12/10/18]

                    B.        Certificate of No Objection [D.I. 21092; 12/19/18]

                    C.        Order Granting Debtors’ Second Omnibus Motion Pursuant to Fed. R. Bankr. P.
                              9019 for an Order Approving Settlements [D.I. 21112; 12/20/18]

                    Response Deadline:                  December 14, 2018 at 4:00 p.m. (ET)

                    Responses Received:                 None

                    Status:           An order has been entered by the Court. No hearing is required.

         UNCONTESTED MATTER GOING FORWARD

         3.         Confirmation of First Amended Joint Plan of Liquidation of VRG Liquidating, LLC and
                    Its Chapter 11 Affiliates and Their Official Committee of Unsecured Creditors [D.I.
                    2027; 10/9/18]

                    Related Documents:

                    A.        Disclosure Statement for the First Amended Joint Plan of Liquidation of VRG
                              Liquidating, LLC and Its Chapter 11 Affiliates and Their Official Committee of
                              Unsecured Creditors [D.I. 2028; 10/9/18]

                    B.        Notice of Filing of Blackline of First Amended Joint Plan of Liquidation of VRG
                              Liquidating, LLC and Its Chapter 11 Affiliates and Their Official Committee of
                              Unsecured Creditors [D.I. 2029; 10/9/18]

                    C.        Order (I) Approving Disclosure Statement, (II) Fixing Voting Record Date, (III)
                              Scheduling Plan Confirmation Hearing and Approving Form and Manner of
                              Related Notice and Objection Procedures, (IV) Approving Solicitation Packages
         2
             This pleading was also filed in each of the adversary cases and/or served on the parties listed on Exhibit A.
01:24000707.1

                                                                     2
                     Case 16-10971-LSS       Doc 2131     Filed 01/04/19   Page 3 of 4



                      and Procedures and Deadlines For Soliciting, Receiving and Tabulating Votes on
                      the Plan, and (V) Approving the Form of Ballot and Notice to Non-Voting Plan
                      Classes [D.I. 2074; 11/13/18]

                D.    Notice of (I) Approval of Disclosure Statement, (II) Establishment of Voting
                      Record Date, (III) Hearing on Confirmation of Plan and Procedures and Deadlines
                      for Objecting to Confirmation of Plan, and (IV) Procedures and Deadline for
                      Voting on Plan [D.I. 2075; 11/13/18]

                E.    Submission of Affidavit of Publication Re Notice of (I) Approval of Disclosure
                      Statement, (II) Establishment of Voting Record Date, (III) Hearing on
                      Confirmation of Plan and Procedures and Deadlines for Objecting to
                      Confirmation of Plan, and (IV) Procedures and Deadline for Voting on Plan [D.I.
                      2079; 11/19/18]

                F.    Declaration of P. Joseph Morrow IV of Kurtzman Carson Consultants LLC
                      Regarding the Solicitation of Votes and Tabulation of Ballots Cast on the First
                      Amended Joint Plan of Liquidation of VRG Liquidating, LLC and Its Chapter 11
                      Affiliates and Their Official Committee of Unsecured Creditors [D.I. 2112;
                      12/20/18]

                G.    Notice of Technical Modifications to First Amended Joint Plan of Liquidation of
                      VRG Liquidating, LLC and Its Chapter 11 Affiliates and Their Official
                      Committee of Unsecured Creditors [D.I. 2120; 12/27/18]

                H.    Declaration of Anna O’Reilly in Support of First Amended Joint Plan of
                      Liquidation of VRG Liquidating, LLC and Its Chapter 11 Affiliates and Their
                      Official Committee of Unsecured Creditors [D.I. 2121; 12/27/18]

                I.    Memorandum of Law in Support of Confirmation of First Amended Joint Plan of
                      Liquidation of VRG Liquidating, LLC and Its Chapter 11 Affiliates and Their
                      Official Committee of Unsecured Creditors [D.I. 2122; 12/27/18]

                J.    Notice of Filing of Proposed Findings of Fact, Conclusions of Law, and Order
                      Confirming First Amended Joint Plan of Liquidation of VRG Liquidating, LLC
                      and Its Chapter 11 Affiliates and Their Official Committee of Unsecured
                      Creditors [D.I. 2123; 12/27/18]

                Response Deadline:         December 17, 2018 at 4:00 p.m. (ET); Extended to
                                           December 20, 2018 for U.S. Trustee

                Responses Received:

                K.    Informal response from the U.S. Trustee



01:24000707.1

                                                     3
                      Case 16-10971-LSS       Doc 2131      Filed 01/04/19     Page 4 of 4



                Status:      The Debtors have resolved the informal response of the U.S. Trustee
                             through certain revisions to the plan that are reflected in the version of the
                             plan filed with the notice identified at Item G above. This matter is going
                             forward on an uncontested basis.

          Dated: January 4, 2019
                 Wilmington, DE                   /s/ Robert F. Poppiti, Jr.
                                                  Robert S. Brady, Esq. (DE Bar No. 2847)
                                                  Robert F. Poppiti, Jr., Esq. (DE Bar No. 5052)
                                                  Young Conaway Stargatt & Taylor, LLP
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, DE 19801
                                                  Tel: (302) 571-6600
                                                  Fax: (302) 571-1253

                                                  and

                                                  Michael L. Tuchin, Esq.
                                                  Sasha M. Gurvitz, Esq.
                                                  Klee, Tuchin, Bogdanoff & Stern LLP
                                                  1999 Avenue of the Stars, 39th Floor
                                                  Los Angeles, CA 90067
                                                  Tel: (310) 407-4031
                                                  Fax: (310) 407-9090

                                                  Counsel to the Debtors and Debtors in Possession




01:24000707.1

                                                        4
